PEARSON, Judge.
We are presented with a petition for writ of prohibition and a response thereto. The petitioner asserts that on March 3, 1978, he was arrested and charged and, therefore, would be entitled to discharge under Florida Rule of Criminal Procedure 3.191(d)(1) except for an invalid order entered by the trial court which extended the time for speedy trial pursuant to Florida Rule of *178Criminal Procedure 3.191(d)(2). The order was entered on the ground that the trial court was awaiting an appellate decision in another case. It purported to extend the speedy trial time until ninety days from the receipt of the mandate in the separate case, which the court deemed would be determinative in its ruling on a motion to dismiss in the present case.
We hold that the fact that an appellate decision in another case may be helpful in the disposition of the present case is not an “exceptional circumstance” 1 contemplated by Florida Rule of Criminal Procedure 3.191(d)(2). Therefore, we direct that the information filed in this cause, styled “State of Florida vs. Willie Bembry,” case number 78-3330 in the Criminal Division of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, should be dismissed and the defendant discharged. In full confidence that our decision will be followed, we have withheld the issuance of the formal writ and will await the State’s certificate that our directions have been complied with.

. Fla.R.Crim.P. 3.191(f).